DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Muncy (Reg. No. 32334) on 05/23/2022 (also see interview summary).














	The claim has been amended as follows:
For claim 29: 
29. (Currently Amended) The operating method according to claim 24, wherein the step of comparing comprises: 
parallel comparing the first n-bit digit and the second n-bit digit with the number 22n of 2n-bit operand symbols hardwired in the first ROM array comprising 22n rows by 2n columns of first memory cells so that each row of first memory cells generates an indication signal indicative of whether the first n-bit digit and the second n-bit digit match its hardwired 2n-bit operand symbol; 
respectively applying a number 22n of switching signals to a number 22n of wordlines in the second ROM array comprising 22n rows by 2n columns of second memory cells according to a number 22n of indication signals, wherein the number 22n of 2n-bit response symbols are hardwired in the 22n rows of second memory cells; and 
switching on a row of second memory cells to output its hardwired 2n-bit response symbol as a 2n-bit product code in response to a received activated switching signal.










REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Reasons for allowance was indicated in Non-Final Rejected dated 02/15/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182